DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s preliminary amendment filed 7/12/2022 is acknowledged.  Claims 1, 20, 22 and 23 have been amended.  Claims 1-24 are pending and address in this office action.
Election/Restrictions
Applicant's election with traverse of Groups I, claims 1-19 in the reply filed on 7/12/2022 is acknowledged.  The traversal is on the ground(s) that the amendment to the claims of Groups II, III and IV have been amended to include the method steps of the independent method claim 1.  Applicant states that the inventions of the Groups II, III and IV are directed to related products capable of use for the process of the invention of Group I.   Applicant summarizes the examiner’s restriction/election requirement regarding the groups II-IV and states that the claims now currently amended requires the limitations of the claim 1 recited in the Group I directed to the method and thus encompass all of the limitations of the claims of the groups I.  Applicant concludes that the rejection with respect to the claims of the Groups II-IV be withdrawn .
All of the amendment and arguments have been thoroughly reviewed and considered but are not found persuasive.  Specifically the amendment to the products of the claims II-IV have been amended to linked those inventions to the method of Group I.  The claims of those inventions are properly divisible inventions but are deemed linking claims.  MPEP 809 discuss linking claims. 
Claim 20-24 link(s) inventions II-IV and I.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claims 1-19.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claims 1-19 are under examination in this Office action.  The claims 20-24 are withdrawn from consideration as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2022 and 5/7/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 11/6/2020.  These drawings are found acceptable by the Examiner.
Specification
7.	The disclosure is objected to because of the following informalities: 
(a)	The specification is objected to because it comprise a incomplete or missing information at page 9 of paragraph [0027] and page 12 at paragraph [0032]).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1-19 are rejected under 35 U.S.C. 101 because the clamed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and ‘as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355).
It is noted that the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019) has revised the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim. 
1: Statutory Category? 
Yes. The invention of the claims 1-19 are directed to a the statutory category of a process.
2A – Prong 1: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. 
The claims of the claims 1-19 are directed to method steps of identifying microsatellite instability by determining signal features, applying classifiers, comparing signals, evaluating signal peaks features, analyzing peak patterns, measuring deviations of peaks, computing and normalizing data, assigning classification status and calculating data to obtain output values.  
These method steps encompass limitation(s) that falls into one of enumerated groups of “mathematical concepts”, “mental processes”, and/or “certain methods of organizing human activity” for the following reasons. The claimed steps of “determining..”, “applying classifiers..”, “comparing signal features..”, “evaluating peak counts..” and “analyzing peak patterns..” (including the full limitations and not just the verbs) are directed to activities that, under the BRI, are interpreted as mental processes because they can be reasonably performed by the human mind, including reading/interpreting data on paper or on computer screen and further include observation and evaluation. Additionally, the claimed steps of computing, “normalizing..”, “measuring..” and “calculating…” (including the full limitations and not just the verbs) encompass mathematical concepts and mathematically relating data because the claims and a review of the specification throughout teaches performing these functions using mathematical equations, general computer systems and algorithms and networks, e.g., deep learning network, to interpret data associated with signals.
See Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
2A - Prong 2: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception. No. 
The claims are directed to receiving signals from a capillary electrophoresis (CE) genetic analysis instrument and analyzing those signals using mathematical concepts evaluate and observe data.  The additional elements of processing signals from a CE instrument does not equate to significantly more because such methodology are known and routine in the related technical field as evidence by Applied Biosystems which teaches DNA fragment analysis by CE for microsatellite analysis applications (see  Applied Biosystems, Publication Number 4474504, Revision B, pages 1-220, especially Chapters 1-6, April 2014), Perry et al (WO 2017112738) which teaches methods for measuring microsatellite instability, and Steward et al which teaches signal processing methods for capillary electrophoresis including algorithms for analyzing signal peaks from CE instrument (See Systems and Computational Biology – Bioinformatics and Computational Modeling, 15: 311-334,  September 2011). This limitation does not transform the abstract idea into a patent eligible application of te abstract idea such that the claims amount to significantly more than the abstract idea.  Likewise, the   The claimed limitation of identifying microsatellite instability is recited at a high level of generality and is non-specific such that one cannot drawn the claimed conclusions recited therein.  These limitations likewise appear to be abstract in nature and does add significantly more to the judicial exception. Further, Hause et al and Taylor et al provides evidence of classification and characterization of microsatellite instability (See Hause et al., Nature Medicine, 22 (11):1342-1350, October 2016 and Taylor et al., Forensic Science International: Genetics 25, 10-18, 2016). The Court has made clear that to transform an unpatentable law of nature into patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it”. Essentially, appending conventional steps or elements, specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. The Supreme Court also indicated that any additional steps that simply are routine and conventional in the art are insufficient to transform an otherwise patent-ineligible process
Therefore, it is the examiner’s position that the additionally recited elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and, as such, does not integrate the abstract idea into a practical application. See also MPEP 2106.05 and sub-sections 2106.05(a) through 2106.05(h). 
2B – evaluate whether the claim provides an inventive concept (also called significantly more). No. 
The claims do not recite any steps/elements appended to the judicial exception that amount to ‘significantly more’ than the judicial exception. With regards to the step of “receiving a plurality of signals obtained from a capillary electrophoresis genetic analysis instrument”, this step amounts to nothing more than insignificant pre-solution activity, i.e. routine data collection. In other words, this step merely results in generating data or reading data already generated that is necessary for use by the abstract idea. Such necessary pre-solution activity does not save the claims from abstraction. See, e.g., Mayo, 566 U.S. at 79. This interpretation is further supported by the courts, which have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See MPEP 2106.05(d).
  As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation, e.g., microsatellite loci) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	The claims 1-16 are indefinite and confusing at the recitation of the limitation “one or more signaling features” as recited in the claims 1-3 and 14 because neither the claims nor specification provides a limiting definition of what is meant by “signaling features” and thus one would not be apprised of the scope of the limitation in the context of the claims.
(b)	The claims 1-19 are indefinite and confusing at the recitation of the limitations “applying one or more classifiers…to identify microsatellite instability high, microsatellite instability low, or microsatellite stable” in the claim 1 because it is unclear as to what is encompass by the limitations microsatellite instability high, microsatellite instability low, or microsatellite stable. The limitations “high and low” are relative terms of degree and thus the meet and bounds of the limitation as it relates to the scope of the claims is unclear.  
(c)	Claim 13 is indefinite and confusing at the recitation of “predetermined thresholds” and “determined thresholds” because neither the specification nor claims provide a specific parameters for determining the predetermined and determined threshold in order to draw conclusion regarding microsatellite instability.  Thus a clear interpretation of Applicant’s intent cannot be clearly ascertained.
(d)	Claim 14 is indefinite at the recitation of “stable value” and “unstable value” because it is unclear how the recitation of “stable” and/or “unstable” modifies or defines the assignment of values based on signal features.   
Clarification is required.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	NOTE:  Given the ambiguity of the claims as noted above, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation by the examiner.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al {Perry, used interchangeably herein} (WO 2017112738, June 2017) in view of Applied Biosystems (Applied Biosystems, Publication Number 4474504, Revision B, pages 1-220, especially Chapters 1-5, April 2014) and further in view of Taylor et al (Forensic Science International: Genetics 25, 10-18, 2016).
	Regarding claims 1-19, Perry et al teach a method for detecting microsatellite instability in nucleic acids  from a patient sample, wherein said method can be used on samples derived from tumors (cancer cells) and are useful for determining whether the sample has no, intermediate or high degrees of microsatellite instability (MSI) (see abstract).  Perry teaches wherein the method comprises a steps of analyzing DNA fragments derived form a patient sample [0034]-[0036], wherein the sample DNA can be analyzed using capillary electrophoresis ([0052].  Perry teaches a step of classification analysis that takes one or more inputs or parameters, whether continuous or categorical, and calculates an output value, index, index value or score. Examples of algorithms include but are not limited to ratios, sums, regression operators such as exponents or coefficients, biomarker value transformations and normalizations (including, without limitation, normalization schemes, rules and guidelines, statistical classification models and neural networks trained on population ([0017]).   Perry teaches that in the context of MSI as described therein are linear and non-linear equations and statistical classification analyses to determine the relationship between the presence of indels detected in a subject sample and the level of the respective subject’s MSI ([0017]).
	Perry teaches that that MSI status means the presence of microsatellite instability (MSI), a clonal or somatic change in the number of repeated DNA nucleotide units in microsatellites. In some embodiments detecting MSI in a cancer cell sample may include classifying MSI status in the cancer cell, in which case the method may include a classification step ([0025]).  Perry teaches that “classifying MSI status” in a cancer cell sample means categorizing the sample based on its MSI status, e.g., the degree to which it comprises cancer cells harboring molecular features indicative of instability at microsatellite sites ([0025]).  
	Perry teaches that microsatellite instability can be detected, or measured by identifying indels and etc. This measurement may be quantitative to varying degrees, e.g., assigning a score (e.g. numerical score) that lies along a substantially continuous spectrum and that reflects the quantitative levels of MSI (e.g., the number of proportion of microsatellite markers showing instability).  Perry teaches in some embodiments this measurement may be a blending of two approaches-e.g., assigning a score to a sample and then assigning MSI status in the sample into a discrete set of categories according to that score ([0042]).  Perry likewise teaches wherein determining whether nucleic acids of a sample have an aberrant homopolymer length for at least one of the test microsatellite regions described herein, for example the test microsatellite regions, can comprise assaying the sample and comparing the test microsatellite region of test microsatellite sequence(s) obtained from a reference sequence from a sample where MSI is not present in order to identify a difference in length between the test microsatellite region obtained from a patient and the reference sequence. In some embodiments this determining comprises obtaining sequence data from such as assay and performing the comparison to identify the difference in length. In some embodiments this determining comprises obtaining data from such a comparison and identifying a difference in length between the test sequence and the reference sequence ([0041]).
	Perry et al teaches the levels of MSI in a sample are compared to a reference ("reference standard" or "reference level") in order to direct treatment decisions. Indel determinations in homopolymers can be manipulated into a score, which can represent MSI status. The reference standard used for any embodiment disclosed herein may comprise average, mean, or median levels of microsatellite instability (or average, mean, or median numbers of aberrant homopolymer lengths) in a control population. The reference standard may additionally comprise cutoff values or any other statistical attribute of the control population, or earlier time points of the same subject, such as a standard deviation from the mean levels of aberrant homopolymers. In some embodiments, the control population may comprise healthy individuals, cancer patients having a particular response profile, or the same test patient prior to the administration of any or a specific therapy ([0072]).
	Perry does not provide detailed teachings regarding the use of capillary electrophoresis on DNA fragments to analysis microsatellite instability.
	Applied Biosystems teaches DNA fragment analysis by capillary electrophoresis and the correlation of this technique with microsatellite analysis (Chapter 1 and 6). Applied Biosystems teaches data analysis using software programs and algorithms which are used to analysis microsatellite loci data and peaks associates with using CE technology (see pages 100-118, see also page 200 which disclose applications utilize in microsatellite analysis).
	Perry, while teaching a classification system for microsatellite instability which utilizes a similar nomenclature to that recited in the instant invention e.g., microsatellite high, low or stable, Perry and Applied Biosystems do not expressly teach wherein the classifier used for microsatellite instability comprises deep learning network or multilayered artificial neural network.
	In a general teaching, Taylor et al teaches the use of artificial intelligence for analyzing sate that are associated with electropherograms. Taylor teaches that a technique that lends itself well to such a task of classification in the face of vast amounts of data is the use of artificial neural networks.   Taylor teaches that these networks have been increasingly successful in analyzing large datasets, performing medical diagnosis, recognizing images and etc. (see abstract). Taylor discuss common problems such as e.g., artefacts (stutter artefacts and pull up artefacts) (page 10, col. 2 to page 11) a need for an expert EPG reading system use to read STR profiles (Genemapper and OSIRIS).  Taylor teaches that these techniques can be laborious due to a requirement of manual removal of artifacts.   
	To address these, issue, Taylor discuss the  a novel method that could be incorporated into an expert system hat utilizes a technique known as artificial neural network (ANN), see also figures 2-9.   Taylor teaches that artificial neural networks are a mode of data processing that is designed to work like a human brain and can carry out unsupervised or supervised learning.  Unsupervised networks are given input data and seek to find patterns, or clusters containing common features, whereas supervised learning involves providing the neural network with a set of training data for which correct responses (labels) are also given, so that it an learn important features and generalize them for classification of unseen test data. (page 13-14, section 1.3).   Taylor teaches that deep learning typically use unsupervised learning of features on early layers and supervised learning of class labels in later layers (page 14).   Taylor teaches that the analysis carried out in their work was done without truncating the input data at any particular threshold (page 18).   Taylor teaches that artificial neural networks are a tool that is becoming more and more popular to find patterns in, and make predictions from, large amounts of data (page 18, col 2).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to have modified the microsatellite instability method of Perry in view of Applied Biosystems to utilize classifiers such as deep learning networks for the improved benefits of using a tool capable of unsupervised or supervised learning to find patterns in and make predictions from large amounts of data with reduce artifacts as it relates to microsatellite instability as suggested by Taylor et al.
Conclusion
16. No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637